opinion of the court
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), orders of reversal affirmed, with costs, for the reasons stated in the memoranda at the Appellate Division (96 AD2d 1139, 1140). The Appellate Division order dismissing claimant’s appeal from the nonfinal Court of Claims order dated September 27, 1982 is treated as one of affirmance (see, e.g., Matter of Town of Islip [Mascioli], 49 NY2d 354, 358, n 1); and the appeal from that order is dismissed upon the ground that the order does not finally determine the action within the meaning of the Constitution.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.